Citation Nr: 1712054	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  


The issue of entitlement to a TDIU rating was considered as part of the Veteran's claim for an increased rating for his post-concussion syndrome.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  By decision dated September 2013 the Board of Veterans' Appeals (Board) remanded the TDIU claim for additional development of the record.  In July 2014, the Board denied the Veteran's claim for a TDIU rating.  By decision dated May 2015, the Board vacated its July 2014 decision with respect to the claim for a TDIU rating.  The TDIU claim was again remanded for additional development of the record.  

The Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, hypertension and a disability manifested by shortness of breath were denied in a January 2015 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, characterized as depressive disorder and posttraumatic stress disorder, as well as hypertension and a disability manifested by shortness of breath.  The Veteran has since submitted a timely notice of disagreement to this rating decision.  As the evidence establishes that the RO is already aware of this notice of disagreement, and may be continuing development of these claims, the Board will not take jurisdiction over these issues at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2015 remand, the Veteran was examined by the VA for his post-concussion syndrome in August 2016.  He was provided separate examinations for headaches and traumatic brain injury.  On the August 2016 VA headache examination, the Veteran stated that he had been out of work since 2006 due to a combination of physical and family issues/stresses.  The traumatic brain injury examination shows that he had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal, and his social interactions were routinely appropriate.  He was always oriented to person, place time and situation.  Motor activity and visual spatial orientation were normal.  He had no subjective symptoms and no neurobehavioral effects were noted.  The Veteran was able to communicate by spoken and written language.  The examiner noted that the Veteran's condition impacted his ability to work since it made it difficult to focus and do thing during headache attacks.

In October 2016, a vocational evaluator and vocational rehabilitation specialist, interviewed the Veteran and reviewed the Veteran's records, including VA medical records and examination reports, and medical records from the Florida Department of Corrections.  This vocational evaluator concluded that the Veteran's post-concussion syndrome with headaches, by itself, was a significantly disabling condition that would prevent him from being able to perform and maintain even sedentary employment.  He noted that the Veteran was more likely to experience days in which this disorder prevented him from attending work on regular basis, or caused him to need to take additional breaks.  His symptoms would likely result in frequent sick days.  He opined that, within a high degree of certainty, the Veteran has been unable to secure, follow or maintain a substantially gainful occupation due to his service-connected disabilities.

The Veteran was examined by the VA on February 2, 2017.  The traumatic brain injury examination findings were similar to those recorded in August 2016.  It was concluded that his condition impacted his ability to work.  The examiner stated that there were mild effects due to increased absenteeism and decreased concentration in an occupational environment during episodes of headaches.  

The Board notes that the February 2017 VA examinations were conducted prior to the date the Veteran's records were transferred to the Board.  The RO, however, did not address this additional evidence in a supplemental statement of the case.  See 38 C.F.R. § 19.37 (2016).  


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Bay Pines, Florida, since February 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  The AOJ should review the record (to specifically include consideration of all evidence added to the record and all actions taken since the most recent supplemental statement of the case) and readjudicate the claim for a TDIU rating.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 






